Citation Nr: 1500437	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-19 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the claims file.

The Veteran's prostate cancer claim was remanded by the Board for further development in May 2013.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also in May 2013, the Board reopened the issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) and then remanded the claim for service connection for an acquired psychiatric disorder, to include PTSD, for further development.  In August 2014, the RO issued a rating decision granting service connection for PTSD (also claimed as a major depressive disorder, anxiety disorder, and nerve disorder) and assigned a 30 percent disability rating, effective January 9, 2004.  As this award constitutes a full grant of the benefit sought on appeal, that claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran had no in-country service or documented visitation in the Republic of Vietnam, or exposure to herbicides, including Agent Orange.
2.  The Veteran's prostate cancer did not have its onset in service, was not manifested within one year of service separation, and is not otherwise related to his active military service.  

CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to include as secondary to in-service exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify the Veteran and to assist him in the development of his claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2014).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  
Here, a letter issued to the Veteran in August 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein and also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, this letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

The law requires that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); and 38 C.F.R. § 20.1102 (2014) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  VA has obtained and associated with the Veteran's claims file his service treatment records.  

In addition, the record indicates that the Veteran was in receipt of Social Security Administration (SSA) Disability benefits that warranted obtaining additional records.  As such, in May 2013, the Board remanded this appeal for the outstanding SSA records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In July 2013, the SSA National Records Center stated that these records do not exist and that further efforts would be futile as the records have been destroyed.  Therefore, the Veteran was asked to submit any SSA records in his possession, which he replied that he did not have any.  At no time has he referenced additional outstanding records that he wanted VA to obtain or felt were relevant to these claim.  

Further review of the record also indicates that the Veteran was afforded a VA examination in April 2014, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This examination involved review of the claims file and thorough examination of the Veteran.  As such, the Board finds this examination is adequate. 

In September 2012 the Veteran testified at a hearing over which the undersigned VLJ presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At this hearing, the VLJ clarified the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  His representative and the undersigned VLJ asked questions directed at identifying whether the Veteran met the criteria for a grant of service connection.  The VLJ sought to identify any pertinent evidence not currently associated with the claim.  Thus, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  
Accordingly, the Board finds that all necessary development has been accomplished and that appellate review may thus proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In reaching this conclusion, the Board also finds substantial compliance with its remand directives.  The United States Court of Appeals for Veterans Claims (Court) has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.) 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  He has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  
Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  Certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

While prostate cancer is not a specifically listed chronic disease, it is included under the broader listed category of malignant tumors, and therefore service connection can be established via continuity of symptomatology.  38 C.F.R. § 3.303(b), 3.309(a); Walker, 708 F.3d 1331.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the current appeal, the Veteran claims that service connection for prostate cancer, to include as secondary to herbicide exposure, is warranted.  He testified at the September 2012 hearing that he was exposed to Agent Orange when he set foot in Vietnam and when he served aboard the USS Mattaponi.  He maintains that the presumption of service connection should thereby attach.  The Board concedes that the Veteran has been diagnosed with prostate cancer.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6) . 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2012) are also satisfied.  38 C.F.R. § 3.309(e) (2013).

Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam - must have actually set foot therein - at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii) ).  A veteran who never went ashore from the ship on which he served in the Vietnam coastal waters is not entitled to presumptive service connection.  Id. 

Here, the Veteran's service records confirm that he served aboard the USS Mattaponi during the Vietnam era from September 1967 to April 1969.  The Veteran has alleged that he was authorized hostile fire pay. 

Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam.  In this regard, VA's Compensation & Pension Service continually updates a non-exhaustive list of U.S. Navy ships that, at some point, operated in the inland waterways of Vietnam or were moored at some location in the Republic of Vietnam.  According to the VA Compensation and Pension Service bulletin, dated November 2012, the USS Mattaponi was not on this list.  Moreover, although the Veteran in the present appeal has alleged that he set foot in Vietnam, he has offered no supporting evidence to confirm this.  An inquiry to the U.S. Army and Joint Services Records Research Center (JSRRC) in September 2011 reflected no conclusive proof of his in-country service.  As such, the Board does not find the evidence sufficient to show that he had active service in Vietnam.  

In light of the foregoing, given the fact that the Veteran's service was not in an area where herbicides were used, and as the most probative evidence of record does not show that he was exposed to herbicides, exposure to herbicide agents is not presumed, and service connection is not warranted on a presumptive basis for prostate cancer.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Therefore, a grant of service connection based on presumption of exposure to herbicides cannot be made.  Even though, however, the Veteran is not entitled to a presumption of service connection for a disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).  

In the May 2013 remand, the Board noted that a relevant VA medical examination and opinion was warranted as the service treatment records reflect complaints urethritis in November 1967, the Veteran was diagnosed with chronic prostatitis at a July 1969 VA examination (two months following separation from service), and he asserted that he has prostate cancer due to service.  Thus, the Board remanded the claim for a new VA examination to determine whether his prostate disorder had its onset during his active service or was otherwise causally related to service.

In April 2014, the Veteran was afforded an appropriate VA examination, which included the examiner's review of the objective medical evidence of record and of the Veteran's lay statements.  Thereafter, the VA examiner determined that a prostate disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner acknowledged that the Veteran was indeed diagnosed with prostate cancer in 2009 but noted that this disorder was currently in remission.  In addition, the VA examiner noted that, while the Veteran's prostatitis occurred during his military service, there was no current diagnosis of prostatitis.  Moreover, the examiner explained that medical literature does not support an etiological link between prostate cancer and prostatitis.  Indeed, the VA examiner acknowledged a "[l]arge gap of chronicity and continuity from 1969 to 2009."

In light of this evidence, the Board finds that the Veteran's claim for entitlement to service connection for prostate cancer, must be denied.  In reaching this decision, the Board has considered the Veteran's statements of his symptomatology and his belief that his prostate cancer is related to his military service.  However, the April 2014 VA examiner found that it was less likely than not that the prostate cancer was related to service.  As the VA examiner provided a rationale for the opinion, and as the examiner has appropriate education, training and experience in evaluating the etiology of prostate cancer, the Board finds the opinion to be probative.  

Furthermore, continuity of symptomatology has not been shown.  The Veteran did not have symptoms, or a diagnosis of prostate cancer, within one year of service.  Thus, the preponderance of the evidence is against a finding that prostate cancer manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity.  38 C.F.R. § 3.303(b).  Therefore, service connection based on continuity of symptomatology is not warranted.

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  The Board acknowledges the Veteran's contentions that his prostate cancer is related to his military service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness is competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of the Veteran's prostate cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's prostate cancer is related to any in-service disease, event, or injury.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, the doctrine of reasonable doubt is not for application concerning this claim as the weight of the evidence is against the claim. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.


ORDER

Entitlement to service connection for prostate cancer, to include as secondary to in-service exposure to herbicides, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


